    Case 19-33900-hdh11 Doc 278 Filed 02/03/21                     Entered 02/03/21 14:17:24             Page 1 of 24




The following constitutes the ruling of the court and has the force and effect therein described.


Signed February 3, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     In re:                                                  §
                                                             §     Case No. 19-33900-HDH-11
     VIRTUOLOTRY, LLC                                        §
                                                             §     Chapter 11
              Debtor.                                        §

                     FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
                         UNDER 11 U.S.C. § 1129 CONFIRMING DEBTOR’S
                      AMENDED PLAN OF REORGANIZATION, AS MODIFIED

              WHEREAS, on July 31, 2020, Virtuolotry, LLC (the “Debtor”) debtor and debtor-in-

     possession in the above-referenced case, filed its Plan of Reorganization [Docket No. 184]1 and

     the Disclosure Statement in Support of Debtor’s Plan [Docket No. 185]; and




     1
          All terms not otherwise defined herein shall have the same meaning ascribed to them in the Plan (as the term
          “Plan” is hereinafter defined in this Confirmation Order, including specifically Paragraph 3 hereof).


     FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
     DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 1
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24         Page 2 of 24




        WHEREAS, on September 15, 2020, the Debtor filed its Notice of Filing of Amended Plan

 of Reorganization and Amended Disclosure Statement [Docket No. 203], which proposed changes

 to the Debtor’s plan; and

        WHEREAS, on September 16, 2020, the Court held a hearing to consider the adequacy of

 Debtor’s proposed amended disclosure statement; and

        WHEREAS, the Court specified certain other changes to the proposed amended plan and

 amended disclosure statement, and such changes were subsequently incorporated into the Debtor’s

 Amended Plan of Reorganization (the “Amended Plan”)[Docket No. 215] and Amended

 Disclosure Statement in Support of Amended Plan of Reorganization (the “Amended Disclosure

 Statement”)[Docket No. 216], which were filed on October 9, 2020; and

        WHEREAS, after considering the proposed amended disclosure statement and specifying

 certain additional changes (which were incorporated into the Amended Plan and Amended

 Disclosure Statement filed at Docket Nos. 215 and 216, respectively), the Court issued its Order

 Approving Debtor’s Disclosure Statement, Setting Confirmation Hearing, and Fixing Time for

 Filing Acceptances and Rejections of Debtor’s Plan of Reorganization (the “Disclosure Statement

 Order”)[Docket No. 226]; and

        WHEREAS, on November 2, 2020, and in accordance with the Disclosure Statement

 Order, the Debtor caused the Amended Plan and Amended Disclosure Statement and a ballot for

 voting to accept or reject the Amended Plan (the “Solicitation Packet”) to be transmitted to holders

 of Claims in Debtor’s case; and




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 2
                                                                                          DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21                     Entered 02/03/21 14:17:24              Page 3 of 24




        WHEREAS, prior to the Confirmation Hearing, the Debtor filed its Notice of

 Modifications to Amended Plan of Reorganization (the “Modification”, and together with the

 Amended Plan, the “Plan”)[Docket No. 257]; and

        WHEREAS, pursuant to Bankruptcy Code section 1128(a), the Court held a hearing on

 December 21, 2020 to consider confirmation of the Plan (the “Confirmation Hearing”); and

        WHEREAS, all objections to the Plan were withdrawn, resolved, or overruled.

        NOW, THEREFORE, based upon the Court’s review and consideration of (i) the

 submissions previously filed with the Court; (ii) the record of the Confirmation Hearing (including

 all of the evidence proffered or adduced at the hearings, any declarations, pleadings, briefs,

 memoranda, stipulations, and other submissions filed in connection therewith, and the arguments

 of counsel made at the hearing); and (iii) the record in this Chapter 11 Case; and after due

 deliberation thereon, and good cause appearing therefore,

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

 THE COURT FINDS AND CONCLUDES THAT:2

 Jurisdiction and Notice

        A.       Findings and Conclusions.           The findings and conclusions set forth herein and in

 the record of the Confirmation Hearing, including but not limited to the findings of the Court made

 on the record at the hearing on December 21, 2020, constitute the Court’s findings of fact and

 conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable

 herein by Federal Rule of Bankruptcy Procedure 7052 and 9014. To the extent any of the following




 2
     Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings
     of fact when appropriate. See Fed. R. Bankr. P. 7052.


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 3
                                                                                                         DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24       Page 4 of 24




 findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

 following conclusion of law constitute findings of fact, they are adopted as such.

         B.    Jurisdiction, Venue, Core Proceeding - 28 U.S.C. §§ 157(b)(2) and 1334(a). The

 Court has jurisdiction over this Chapter 11 Case pursuant to 28 U.S.C §1334. Confirmation of the

 Plan is a core proceeding under 28 U.S.C. 157(b)(2), and this Court has jurisdiction to determine

 whether the Plan complies with the applicable provisions of the Bankruptcy Code and should be

 confirmed. The Debtor is an eligible debtor under section 109 of the Bankruptcy Code. Venue is

 proper under 28 U.S.C. §§ 1408 and 1409. The Debtor is a proper plan proponent under Section

 1112(a) of the Bankruptcy Code.

         C.    Chapter 11 Petition.    On November 22, 2019 (the “Petition Date”), the Debtor

 commenced in this Court a voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter

 11 Case”). The Debtor is authorized to continue to operate is business and manage its properties

 as a debtor-in-possession pursuant to Section 1107(a) and 1108 of the Bankruptcy Code. No trustee

 or examiner has been appointed pursuant to Section 1104 of the Bankruptcy Code. No statutory

 committee of unsecured creditors has been appointed pursuant to Section 1102 of the Bankruptcy

 Code.

         D.    Judicial Notice. The Court takes judicial notice of the docket of the Chapter 11

 Case maintained by the Clerk of the Court and/or its duly appointed agent, including all pleadings

 and other documents filed, all orders entered, and all evidence and arguments made, proffered, or

 addressed at the hearings held before the Court during the pendency of the Chapter 11 Case.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 4
                                                                                         DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21             Entered 02/03/21 14:17:24         Page 5 of 24




        E.      Burden of Proof. The Debtor, as the Plan proponent, has the burden of proving the

 elements of Bankruptcy Code sections 1129(a) by a preponderance of the evidence. The Debtor

 has met such burden.

        F.      Transmittal and Mailing of Materials: Notice. Due, adequate, and sufficient notice

 of the Disclosure Statement, the Plan, and the Confirmation Hearing, along with all deadlines for

 voting on or filing objections to the Plan, has been given to all known holders of Claims in

 accordance with the Bankruptcy Rules and the procedures set forth in the Disclosure Statement

 Order and further orders of the Court.

        G.      Identification of Plan Proponents––Fed. R. Bankr. P. 3016(a). The Plan satisfies

 Bankruptcy Rule 3016(a) by identifying the date of the Plan and the proponent of the Plan.

        H.      Solicitation and Transmittal of Solicitation Package. The solicitation of votes to

 accept or reject the Plan and requests for consent to the treatment were solicited in good faith and

 in compliance with Bankruptcy Code sections 1125 and 1126, and Bankruptcy Rules 3017 and

 3018, the Disclosure Statement, all other applicable provisions of the Bankruptcy Code, and all

 other rules, laws, and regulations. The Solicitation Package was transmitted to all creditors entitled

 to vote on the Plan, sufficient time was prescribed for such creditors to accept or reject the Plan,

 and the solicitation materials used and solicitation procedures followed comply with Bankruptcy

 Code section 1126, thereby satisfying the requirements of Fed. R. Bankr. P. 3018. All procedures

 used to distribute the Solicitation Packages to the applicable holders of Claims were fair and

 conducted in accordance with the Disclosure Statement Order, the Bankruptcy Code, the

 Bankruptcy Rules, and any other applicable rules, laws, and regulations.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 5
                                                                                            DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21             Entered 02/03/21 14:17:24         Page 6 of 24




        I.      Good Faith Solicitation––11 U.S.C. § 1125(e). Based on the record before the Court

 in this Chapter 11 Case, the Debtor and its directors, officers, employees, agents, advisors,

 accountants, consultants, attorneys, and other representatives have acted in good faith within the

 meaning of Bankruptcy Code section 1125(e) in compliance with the applicable provisions of the

 Bankruptcy Code and Bankruptcy Rules in connection with all of their respective activities relating

 to the solicitation of acceptances to and consents to the treatment afforded under the Plan and their

 participation in the activities described in Bankruptcy Code section 1125.

        J.      Notice of the Confirmation Hearing––Fed. R. Bankr. P. 2002 and 3017. The Debtor

 gave notice of the Confirmation Hearing, the deadline to accept or reject the Plan, the deadline to

 object to the Plan in accordance with the Disclosure Statement Order. The solicitation package

 prescribed by the Disclosure Statement Order was transmitted to the creditors entitled to vote on

 the Plan in accordance with Fed. R. Bankr. P. 2002 and 3017.

        K.      Notice of the December 21, 2020 Hearing. The Debtor gave proper notice of the

 hearing held on December 21, 2020.

        L.      Impaired Classes That Have Voted to Accept the Plan. As evidenced by the record

 established at the Confirmation Hearing, at least one impaired Class has voted to accept the Plan,

 as defined by sections 1124 and 1126 of the Bankruptcy Code.

        M.      Modifications To The Plan.        The modifications to the Amended Plan and

 incorporated into the Plan set forth in the Modification, do not materially and adversely affect or

 change the treatment of any creditor who has not accepted such modifications. Accordingly, under

 Fed. R. Bankr. P. 3019, these modifications neither require additional disclosure under Bankruptcy

 Code section 1125 nor re-solicitation of acceptances or rejections under Bankruptcy Code section



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 6
                                                                                           DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24         Page 7 of 24




 1126, nor do they require that holders of Claims be afforded an opportunity to change previously

 cast acceptances or rejections of the Plan. Filing of the Modification and disclosure of the same on

 the record at the Confirmation Hearing constitutes due and sufficient notice thereof under the

 circumstances of this Chapter 11 Case. Accordingly, pursuant to Bankruptcy Code section 1127

 and Bankruptcy Rule 3019, all holders of Claims that have accepted or are conclusively deemed

 to have accepted the Plan are deemed to have accepted such modifications to the Plan.

        N.     Bankruptcy Rule 3016(a). The Plan reflects the date it was proposed and identifies

 the entity submitting it as Plan proponent, thereby satisfying Bankruptcy Rule 3016(a).

        O.     Plan Compliance with Bankruptcy Code – 11 U.S.C. § 1129(a)(1). The Plan

 complies with the applicable provisions of the Bankruptcy Code and the Bankruptcy Rules,

 thereby satisfying 11 U.S.C. § 1129(a)(1).

                        a. Proper Classification 11 U.S.C. §§ 1122 and 1123(a)(1). In
                addition to Administrative Claims and Priority Tax Claims, which need
                not be classified, the Plan designates six (6) Classes of Impaired Claims
                and one (1) Class of Unimpaired Interests. The Claims placed in each
                Class are substantially similar to other Claims in each such Class, and
                such classification is therefore consistent with Bankruptcy Code section
                1122. Valid business, factual, and legal reasons exist for separately
                classifying the various Classes of Claims created under the Plan, and
                such Classes and the Plan’s treatment thereof do not unfairly
                discriminate between Holders of Claims. The Plan satisfies Bankruptcy
                Code sections 1122 and 1123(a)(1).

                       b. Specified Treatment of Impaired and Unimpaired Classes––
                11 U.S.C. §§ 1123(a)(2) and (3). Article V of the Plan specifies the
                treatment of the Impaired Classes of Claims thereby satisfying
                Bankruptcy Code section 1123(a)(3).

                        c. No Discrimination––11 U.S.C. § 1123(a)(4). The Plan either
                provides the same treatment for each Claim within each respective Class
                or the Holder of a particular Claim or interest has agreed to a less
                favorable treatment of his/her/its particular Claim or interest, thereby
                satisfying Bankruptcy Code section 1123(a)(4).


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 7
                                                                                            DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21          Entered 02/03/21 14:17:24         Page 8 of 24




                     d. Implementation of the Plan––11 U.S.C. § 1123(a)(5). Article
             VI of the Plan, as modified by this Confirmation Order, provides
             adequate and proper means for implementing the Plan. Other articles of
             the Plan provide means for implementation of the Plan as well. For
             example, Articles VII provides for the treatment of executory contracts
             and unexpired leases; Article VIII describes the process for resolving
             and treating disputed claims; and Article XI provides for the continuing
             jurisdiction over matters arising out of or related to this Chapter 11 Case
             and the Plan.

                     e. Selection of Officers and Directors––11 U.S.C. § 1123(a)(7).
             The Debtor properly and adequately discloses the Reorganized Debtor’s
             post-confirmation management in Sections 6.5 of the Plan by stating that
             Reorganized Debtor shall continue to be owned by Richard Boyd and
             will be managed by Richard Boyd. Further, the Plan provides that after
             the Effective Date, the Denton Property will be managed by a
             management company, which may include an affiliate of the Debtor or
             Richard Boyd. Consequently, Bankruptcy Code section 1123(a)(7) is
             met.

                    f.     Permissible Plan Provisions––11 U.S.C. § 1123(b). The
             Plan’s provisions, as modified by this Confirmation Order, are
             appropriate and not inconsistent with the applicable provisions of the
             Bankruptcy Code.

                    g.     Impairment of Classes––11 U.S.C. § 1123(b)(1). In
             accordance with Bankruptcy Code Section 1123(b)(1), Article V of the
             Plan impairs or leaves unimpaired, as the case may be, each class of
             Claims under the Plan.

                    h.     Treatment of Executory Contracts and Unexpired
             Leases––11 U.S.C. § 1123(b)(2). The Plan constitutes a motion by the
             Debtor to reject all executory contracts and unexpired leases not
             expressly assumed or rejected within thirty (30) days of the
             Confirmation Date as allowed by Bankruptcy Code section 1123(b)(2).

                     i.     Settlement of Claims—11 U.S.C. § 1123(b)(3). Article
             V of the Plan provides for various treatment of classes of claims,
             including the settlement of, or adjustments to, certain claims or interests
             belonging to the Debtor or to the estate as allowed by Bankruptcy Code
             section 1123(b)(3).

                    j.      Modify the Rights of Secured Creditors—11 U.S.C. §
             1123(b)(5).   Article V of the Plan modifies the rights of Secured


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 8
                                                                                           DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24        Page 9 of 24




                Creditors who are Holders of Secured Claims and thus conforms to
                Bankruptcy Code section 1123(b)(5).

                        k.      Additional Plan Provisions––11 U.S.C. § 1123(b)(6).
                The Plan, as modified by this Confirmation Order, also provides a
                number of provisions related to the means for implementing the Plan,
                including the continued operation of the Debtor. Further, the Plan
                provides a number of provisions related to the settlement, timing and
                payment of claims, as well as continuing jurisdiction and certain
                injunctions and exculpations. All other plan provisions are acceptable
                and are not inconsistent with the applicable provisions of the
                Bankruptcy Code. Thus, the Plan complies with Bankruptcy Code
                section 1123(b)(6).

        P.     The Debtor’s Compliance with the Bankruptcy Code––11 U.S.C. § 1129(a)(2). The

 Debtor has complied with the applicable provisions of the Bankruptcy Code, thereby satisfying

 Bankruptcy Code section 1129(a)(2). Based upon the record made at the Confirmation Hearing,

 inter alia: (a) the Debtor is eligible for relief under title 11 in accordance with Bankruptcy Code

 section 109, (b) the Debtor has complied with applicable provisions of the Bankruptcy Code and

 orders of the Court and (c) the Debtor has complied with the applicable provisions of the

 Bankruptcy Code, the Bankruptcy Rules and the Disclosure Statement Order in transmitting the

 Solicitation Package and related documents and notices and in soliciting and tabulating votes on

 the Plan.

        Q.     Plan Proposed in Good Faith––11 U.S.C. § 1129(a)(3). The Debtor has proposed

 the Plan in good faith and not by any means forbidden by law, thereby satisfying Bankruptcy Code

 section 1129(a)(3). This Court has examined the totality of the circumstances surrounding the

 formulation of the Plan. Based upon the evidence presented at the Confirmation Hearing, the

 Court finds and concludes that the Plan has been proposed with the legitimate and honest purpose




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 9
                                                                                         DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21           Entered 02/03/21 14:17:24        Page 10 of 24




 of effectively reorganizing the Debtor and maximizing the recovery to creditors in accordance with

 the priorities set forth in the Bankruptcy Code.

        R.      Payment for Services or Costs and Expenses––11 U.S.C. § 1129(a)(4). Any

 payments made or to be made by the Debtor for services or for costs and expenses in connection

 with this case have been approved by, or are subject to the approval of, the Court as reasonable,

 thereby satisfying Bankruptcy Code section 1129(a)(4).

        S.      Identification of Directors, Officers, and Insiders ––11 U.S.C. § 1129(a)(5). The

 Debtor has complied with Bankruptcy Code section 1129(a)(5) by disclosing the identity and

 affiliations of any individual proposed to serve, after confirmation of the Plan, as a director or

 officer of any of the Debtor.

        T.      No Rate Changes––11 U.S.C. § 1129(a)(6).             No governmental regulatory

 commission has jurisdiction over rates of the Debtor after confirmation of the Plan. Thus,

 Bankruptcy Code section 1129(a)(6) is not applicable in this Chapter 11 Case.

        U.      Best Interests of Creditors Test––11 U.S.C. § 1129(a)(7). The Plan satisfies

 Bankruptcy Code section 1129(a)(7). The Disclosure Statement, Plan, and evidence adduced at

 the Confirmation Hearing (i) are persuasive, credible and accurate as of the dates such evidence

 was prepared, presented, or proffered; (ii) have not been controverted by other persuasive evidence

 or have not been challenged; (iii) are based upon reasonable and sound assumptions; (iv) provide

 a reasonable estimate of the liquidation value of the Debtor’s assets upon conversion to a chapter

 7 proceeding; and (v) establish that each holder of a Claim in an impaired Class will receive or

 retain under the Plan, on account of such Claim, property of a value, as of the Effective Date of




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 10
                                                                                         DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24         Page 11 of 24




 the Plan, that is not less than the amount that it would receive if the Debtor was liquidated under

 chapter 7 of the Bankruptcy Code on such date.

        V.      Treatment of Administrative, Other Priority Claims and Priority Tax Claims––11

 U.S.C. § 1129(a)(9). The treatment of Administrative Claims and Priority Tax Claims under the

 Plan satisfies the requirements of Bankruptcy Code sections 1129(a)(9)(A) and (C).

        W.      Acceptance by Impaired Classes––11 U.S.C. § 1129(a)(10). At least one Class of

 Claims that is impaired under the Plan has accepted the Plan thereby satisfying Bankruptcy Code

 section 1129(a)(10).

        X.      Feasibility––11 U.S.C. § 1129(a)(11). The Plan satisfies the feasibility requirement

 of section 1129(a)(11) of the Bankruptcy Code should the Administrative and Operating Reserve

 Account be funded before the Effective Date by Richard Boyd in the amount of at least

 $371,689.00 (less any amount paid by Richard Boyd to Debtor’s authorized counsel prior to the

 Effective Date on account of compensation to such counsel previously approved by the Court but

 not including any amount paid from any prepetition retainer held by such counsel) as represented

 at the Confirmation Hearing. Specifically, in such event, the Plan is not likely to be followed by

 liquidation or need for further reorganization except as expressly provided by the Plan. The Court

 analyzed the factors traditionally used by bankruptcy courts in this Circuit—(i) the debtor’s capital

 structure, (ii) the earning power of the business, (iii) economic conditions, (iv) the ability of

 debtor’s management, (v) the probability of continuation of management, and (vi) any other related

 matters—and found that the factors support a finding that the Debtor’s plan is feasible.

        Y.      Payment of Fees––11 U.S.C. § 1129(a)(12). All fees payable under 28 U.S.C. §

 1930 on or before the Effective Date, as determined by the Court, have been paid or will be paid



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 11
                                                                                            DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21             Entered 02/03/21 14:17:24         Page 12 of 24




 on the Effective Date pursuant to the Plan, thus satisfying the requirements of Bankruptcy Code

 section 1129(a)(12).

        Z.      Continuation of Retiree Benefits––11 U.S.C. § 1129(a)(13). The Debtor does not

 have any retiree benefits to be continued under the Plan. Thus, Bankruptcy Code section

 1129(a)(13) is not applicable to the Debtor.

        AA.     Inapplicability of 11 U.S.C. §§ 1129(a)(14) & (15). The Debtor does not have any

 domestic support obligations and is not an individual, thus section 1129(a)(14) and (15) are not

 applicable.

        BB.     Transfers of Property––11 U.S.C. § 1129(a)(16). The sale of the Denton Property

 under the Plan shall be done in accordance with any and all non-bankruptcy law. Thus, Bankruptcy

 Code Section 1129(a)(16), to the extent applicable, is met.

        CC.     11 U.S.C. § 1129(b). All of the requirements of Bankruptcy Code section 1129(b)

 have been met as the Plan, as modified by this Confirmation Order, does not discriminate unfairly,

 and is fair and equitable with respect to each class of claims or interests that is impaired under, and

 has not accepted, the plan. Upon confirmation and the occurrence of the Effective Date, the Plan

 shall be binding upon: (a) the Debtor, (b) any entity issuing securities under the plan, (c) any

 Creditor, (d) any equity security holder, and (e) each of the foregoing’s respective heirs,

 successors, assigns, trustees, executors, administrators, affiliates, officers, directors, agents,

 representatives, attorneys, beneficiaries, or guardians, whether or not the claim or interest of such

 Creditor or equity security holder is Impaired under the plan and whether or not such Creditor or

 equity security holder accepted the Plan.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 12
                                                                                             DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21           Entered 02/03/21 14:17:24        Page 13 of 24




        DD.    Westwood Lien and Westwood Escrow Amount. The Court finds that the Plan

 provides and grants to Westwood a first priority lien on the Denton Property, junior only to the

 liens of Creditors holding Secured Ad Valorem Tax Claims, to secure payment of the Westwood

 Claim and the treatment provided to the Westwood Claim. The Westwood Claim is not an Allowed

 Claim as of the date of this Confirmation Order because it is disputed by the Debtor and this Court

 shall hold a hearing at the appropriate time to determine whether the Allowed amount of the

 Westwood Claim will include post-petition interest and attorney’s fees Westwood incurred during

 this bankruptcy. As provided in section 5.3.1 of the Plan, Westwood’s Allowed Claim is subject

 to, and expressly conditioned upon the Westwood Appeal and the outcome of the Westwood

 Appeal. Until such time as the Allowed amount of the Westwood Claim is adjudicated and

 determined by a Final Order of this Court, or the Debtor, Reorganized Debtor, and Westwood

 agree to the amount of the Allowed Westwood Claim in a writing filed with the Bankruptcy Court,

 the amount of the Westwood Claim that is secured by the first priority lien on the Denton Property

 shall be $1,950,000.00. The Court finds that the “Westwood Escrow Amount” shall be

 $1,950,000.00. In making such finding the Court is not determining the lien priority during the

 pendency of Debtor’s bankruptcy case or the reasonableness of any attorney’s fees claimed or

 requested by Westwood. Instead, such finding establishes the amount that the Court finds will

 provide sufficient protection for Westwood. If the Court enters an Order determining the Allowed

 claim of Westwood to be less than the amount deposited in the Westwood Escrow Account,

 Westwood will immediately release from the Westwood Escrow Amount to the Debtor any amount

 of the Westwood Escrow Account in excess of the Allowed Claim as ordered by the Court. Nothing

 in this Paragraph DD shall impair, release, relinquish, waive, diminish, subordinate, or otherwise



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 13
                                                                                         DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24        Page 14 of 24




 adversely affect Westwood’s first priority lien on the Denton Property (and its sales proceeds)

 provided and granted by the Plan and this Confirmation Order.

        EE.    Condition Precedent—Casualty Insurance for Denton Property. As a condition to

 Confirmation and the occurrence of the Effective Date, Debtor will obtain and maintain throughout

 the term and duration of the Plan casualty and loss insurance on the Denton Property in at least the

 amount of $1,950,000.00. The Plan will be further modified by this Confirmation Order to require

 and provide that Debtor shall maintain such casualty and loss insurance coverage continuously and

 uninterrupted throughout the term of the Plan and that Debtor’s failure to maintain such insurance

 coverage shall constitute a default under the Plan. The Plan will be further modified by this

 Confirmation Order to require Debtor or Reorganized Debtor to provide evidence of such

 insurance coverage promptly to any party in interest requesting such evidence.

        FF.    Resolved Objections. The following objections were resolved or not prosecuted:

                •   Dallas County’s Objection to Confirmation of Debtor’s Plan of Reorganization
                    [Docket No. 234].

        GG.    Objections Overruled. The following objections were overruled:

                •   Objection of Westwood Motorcars, LLC to Confirmation of Debtor’s Amended
                    Plan of Reorganization (the “Westwood Objection”)[Docket No. 215;

        HH.    Condition to Confirmation and Effective Date; Establishment of Administrative and

 Operating Reserve. As a condition to Confirmation and the occurrence of the Effective Date, as

 required by Section 3 of the Modification, an Administrative and Operating Reserve in the amount

 of at least $371,689.00 in cash (less any amount paid by Richard Boyd to Debtor’s authorized

 counsel prior to the Effective Date on account of compensation to such counsel previously

 approved by the Court but not including any amount paid from any prepetition retainer held by



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 14
                                                                                          DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21          Entered 02/03/21 14:17:24       Page 15 of 24




 such counsel) will be established with funds provided by Richard Boyd no later than 10 business

 days following entry of this Confirmation Order and such account will be segregated and

 maintained thereafter by Debtor or Reorganized Debtor for the purposes of paying administrative

 expenses and Claims required by the Plan and operating expenses for the Reorganized Debtor and

 for no other purpose. The specific escrow amounts are as follows:

                 1. 2020 Ad Valorem Administrative Expenses - $ 75,689.22;

                 2. U.S. Trustee Fees $ 6,000.00;

                 3. Operations Reserves - $ 45,000.00;

                 4. Property Management $ 30,000.00;

                 5. Estimated Administrative Expenses –

                        a. Pronske & Kathman $57,130.26 ($200,000 less $142,869.74 paid);

                        b. C.D. Shamburger $ 15,000.00.

                 TOTAL - $228,819.48

        II.      Satisfaction of Confirmation Requirements.     The Plan, as modified by this

 Confirmation Order, satisfies the requirements for confirmation set forth in Bankruptcy Code

 section 1129.

                                           DECREES

 ACCORDINGLY, THE COURT HEREBY ORDERS THAT:

        1.       Confirmation of the Plan. The Plan, which includes any and all modifications,

 including any modifications set forth on the record at the Final Confirmation Hearing or provided

 in and by this Confirmation Order, is APPROVED and CONFIRMED under Bankruptcy Code

 section 1129 in its entirety. The terms of the Plan are incorporated by reference into and are an



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 15
                                                                                        DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24        Page 16 of 24




 integral part of this Confirmation Order. For convenience of reference, the Plan, with the

 modifications incorporated, is attached as Exhibit A to this Order.

        2.      Objections. Any objections that have not been withdrawn, waived, or settled, and

 all reservations of rights pertaining to confirmation of the Plan included therein, are overruled on

 the merits.

        3.      Approval of Plan Modifications. The modifications, including those specified in

 the Modification, and those set forth on the record at the Confirmation Hearing and contained and

 incorporated into the Plan, are approved. The Plan, as so modified and as further modified by this

 Confirmation Order, shall constitute the Plan and all references herein to the Plan shall mean the

 Plan as so modified.

        4.      Condition to Confirmation and Effective Date; Establishment of Administrative

 and Operating Reserve. As a condition to Confirmation and the occurrence of the Effective Date,

 as required by Section 3 of the Modification, Debtor shall establish a segregated Administrative

 and Operating Reserve in the amount of at least $371,689.00 (less any amount paid by Richard

 Boyd to Debtor’s authorized counsel prior to the Effective Date on account of compensation to

 such counsel previously approved by the Court but not including any amount paid from any

 prepetition retainer held by such counsel) funded by cash provided by Richard Boyd no later than

 10 business days following entry of this Confirmation Order, which account shall be maintained

 thereafter by Debtor or Reorganized Debtor as a segregated account for the purpose of paying

 administrative expenses under the Plan and operating expenses of the Debtor or Reorganized

 Debtor and for no other purpose.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 16
                                                                                          DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24        Page 17 of 24




        5.      Requirement of Minimum Casualty Insurance for Denton Property. As a condition

 to Confirmation and the occurrence of the Effective Date, Debtor shall obtain and maintain

 throughout the term and duration of the Plan casualty and loss insurance on the Denton Property

 in at least the amount of the Westwood Escrow ($1,950,000.00). The Plan is further modified by

 this Order to require and provide that Debtor or Reorganized Debtor shall maintain such casualty

 and loss insurance coverage continuously and uninterrupted throughout the term of the Plan and

 that failure to maintain such insurance coverage shall constitute a default under the Plan. The Plan

 is further modified by this Order to require Debtor or Reorganized Debtor to provide evidence of

 such insurance coverage promptly to any party in interest requesting such evidence.

        6.      Westwood Lien and Westwood Escrow Amount. The Plan provides and grants to

 Westwood a first priority lien on the Denton Property, junior only to the liens of Creditors holding

 Secured Ad Valorem Tax Claims, to secure payment of the Westwood Claim and the treatment

 provided to the Westwood Claim. The Westwood Claim is not an Allowed Claim as of the date of

 this Confirmation Order because it is disputed by the Debtor and this Court shall hold a hearing at

 the appropriate time to determine whether the Allowed amount of the Westwood Claim will

 include post-petition interest and attorney’s fees Westwood incurred during this bankruptcy.

 Section 5.3.1 of the Plan also provides that Westwood’s Allowed Claim is subject to, and expressly

 conditioned upon, the Westwood Appeal and the outcome of the Westwood Appeal. Until such

 time as the Allowed amount of the Westwood Claim is adjudicated and determined by a Final

 Order of this Court, or the Debtor, Reorganized Debtor, and Westwood agree to the amount of the

 Allowed Westwood Claim in a writing filed with the Bankruptcy Court, the amount of the

 Westwood Claim that is secured by the first priority lien on the Denton Property shall be



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 17
                                                                                          DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24         Page 18 of 24




 $1,950,000.00. The “Westwood Escrow Amount” shall be $1,950,000.00. In establishing this

 amount, the Court is providing adequate protection to Westwood and the Court is not determining

 the lien priority during the pendency of Debtor’s bankruptcy case or the reasonableness of any

 attorney’s fees claimed or requested by Westwood, which matters will be adjudicated later as part

 of the Allowance of Westwood’s Claim. If the Court enters an Order determining the Allowed

 claim of Westwood to be less than the amount deposited in the Westwood Escrow Account,

 Westwood will immediately release from the Westwood Escrow Amount to the Debtor any amount

 of the Westwood Escrow Account in excess of the Allowed Claim as ordered by the Court. Nothing

 in this Paragraph 6 shall impair, release, relinquish, waive, diminish, subordinate, or otherwise

 adversely affect Westwood’s first priority lien on the Denton Property (and its sales proceeds)

 provided and granted and created by the Plan and this Confirmation Order. Westwood may file

 copy of this Confirmation Order in the real estate records of Dallas County, Texas, as further

 protection, perfection, and notice of the senior, first-priority liens and security interests granted

 under the Plan and this Confirmation Order.

        7.      Westwood Appeal – Termination of All Bankruptcy Stays or Injunctions. Entry

 of this Confirmation Order terminates any automatic stay provided by Section 362 of the

 Bankruptcy Code without any further notice, order, or action of this Court of any kind whatsoever.

 Accordingly, Appeal No. 05-19-01055-cv, captioned Virtuolotry, LLC and Richard Boyd,

 Appellants, v Westwood Motorcars, LLC, Appellees, currently pending in the 5th Court of Court of

 Appeals at Dallas may be prosecuted by the parties, and such appellate court (and any other

 appellate court, including the Supreme Court of Texas) may proceed with disposition of such

 appeal or any subsequent appeals or petition for review, as if no bankruptcy case had been filed by



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 18
                                                                                           DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24         Page 19 of 24




 Debtor and nothing in the Plan shall enjoin, stay, or otherwise impede the appeal process or the

 prosecution of the Debtor’s appeal.

        8.      Effects of Confirmation; Effectiveness; Successors and Assigns. Subject to and

 upon the occurrence of the Effective Date, and notwithstanding any otherwise applicable law,

 immediately upon the entry of this Confirmation Order, the terms of the Plan (including the Plan

 Exhibits and all documents and agreements executed pursuant to the Plan) and this Confirmation

 Order shall be binding on (a) the Debtor, (b) any entity issuing securities under the plan, (c) any

 Creditor, (d) any equity security holder, and (e) each of the foregoing’s respective heirs,

 successors, assigns, trustees, executors, administrators, affiliates, officers, directors, agents,

 representatives, attorneys, beneficiaries, or guardians, whether or not the claim or interest of such

 Creditor, equity interest holder is Impaired under the plan and whether or not such Creditor or

 equity security holder accepted the Plan.

        9.      Exculpations. The exculpation provisions set forth in Article XII of the Plan are

 incorporated into this Confirmation Order as if set forth in full herein and are hereby approved in

 their entirety, and are subject to any other terms of the Plan, provided, however, that such

 provisions shall not constitute a statutory or contractual discharge of Debtor or Reorganized Debtor

 under Section 1141 or any other provision of the Bankruptcy Code.

        10.     Injunction Against Interference with the Plan. Pursuant to Article 12.12 of the Plan,

 upon the entry of the Confirmation Order, all Creditors and persons acting in concert with them

 are enjoined and restrained pursuant to section 105 of the Bankruptcy Code from taking any action

 to collect or enforce any Claim directly or indirectly against the Reorganized Debtor in any manner

 inconsistent with the terms contained in the Plan, unless expressly provided otherwise in the Plan.



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 19
                                                                                           DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24         Page 20 of 24




 This Paragraph 10 and such injunction shall not prevent or preclude Westwood or any other

 Creditor from enforcing its Claims against Debtor or Reorganized Debtor in the event of any

 default under the Plan or the failure of Debtor or Reorganized Debtor to perform or comply with

 the Plan, including the commencement of proceedings in the Bankruptcy Court or any other court

 of competent jurisdiction on account thereof.

         11.    Plan Implementation Authorization. Pursuant to the Plan, as modified by this

 Confirmation Order, all necessary documents for the implementation of the Plan shall be executed

 by all necessary parties in interest on the Effective Date, unless an earlier date is provided by the

 Plan.

         12.    Assumption or Rejection of Executory Contracts and Unexpired Leases––11

 U.S.C. § 1123(b)(2). Pursuant to Article VII of the Plan, all executory contracts and unexpired

 leases to which the Debtor is a party shall be rejected as of the Confirmation Date, unless the

 Debtor expressly rejects such contract or lease on or before the ninetieth (90th) day after the

 Confirmation Date, or such executory contract or unexpired lease was previously rejected, or is

 subject to a pending motion to assume or reject as of the Confirmation Date.

         13.    Rejection Damage Claims. Pursuant to Section 7.2 of the Plan, any Claims based

 upon rejection of an executory contract or unexpired lease shall be forever barred and shall not be

 enforceable against the Debtor, unless a proof of claim is filed with the Bankruptcy Court and

 served on the Reorganized Debtor such that it actually receives the proof of claim within thirty

 (30) calendar days of entry of an order rejecting such contract or lease.

         14.    Reservation of Rights Regarding Executory Contracts and Unexpired Leases:

 Pursuant to 7.1 of the Plan, the Debtor has the right to file applications for the assumption or



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 20
                                                                                           DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24         Page 21 of 24




 rejection of any executory contract or unexpired lease at any time prior to ninety (90) days after

 the Confirmation Date.

         15.    Governmental Approvals Not Required. This Confirmation Order shall constitute

 all approvals and consents required, if any, by the laws, rules, or regulations of any State or any

 other governmental authority with respect to implementation or consummation of the Plan and any

 documents, instruments, or agreements, and any amendments or modifications thereto, and any

 other acts referred to in or contemplated by the Plan, the Disclosure Statement and any documents,

 instruments, or agreements, and any amendments or modifications thereto.

         16.    Exemption from Certain Taxes. Pursuant to section 1146(c) of the Bankruptcy

 Code, any transfers contemplated by the Plan shall not be subject to any stamp, transfer tax, or

 similar tax.

         17.    Resolution of Claims. Except as otherwise ordered by the Court, any Claim that is

 not an Allowed Claim shall be determined, resolved, or adjudicated in accordance with the terms

 of the Plan. All objections to Claims shall be filed with the Court within ninety (90) days from the

 Effective Date, and a copy of the objection shall be served upon the Holder of the Claim to which

 the such objection pertains.   Any request for an extension period to object to Claims need be

 served only upon the creditors involved and the United States Trustee.

         18.    Payment of Fees. All fees payable by the Debtor under 28 U.S.C. § 1930 shall be

 paid on the later of the Effective Date or the due date. After the Effective Date, neither the Debtor

 nor its Estate, nor the Reorganized Debtor shall thereafter be liable for the payment of any

 additional fees.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 21
                                                                                           DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21            Entered 02/03/21 14:17:24       Page 22 of 24




        19.     Reversal. If any or all of the provisions of this Confirmation Order are hereafter

 reversed, modified, or vacated by subsequent order of this Court or any other court, such reversal,

 modification, or vacatur shall not affect the validity of the acts or obligations incurred or

 undertaken under or in connection with the Plan prior to the Debtor’s receipt of written notice of

 any such order. Notwithstanding any such reversal, modification, or vacatur of this Confirmation

 Order, any such act or obligation incurred or undertaken pursuant to, and in reliance on, this

 Confirmation Order prior to the effective date of such reversal, modification, or vacatur shall be

 governed in all respects by the provisions of this Confirmation Order and the Plan or any

 amendments or modifications thereto.

        20.     Retention of Jurisdiction. Except as otherwise specified in the Plan, pursuant to

 Bankruptcy Code sections 105(a) and 1142, and notwithstanding the entry of this Confirmation

 Order or the occurrence of the Effective Date, the Court shall retain exclusive jurisdiction as

 provided in Article XI of the Plan.

        21.     Notice of Entry of Confirmation Order. The Debtor shall serve notice of entry of

 this Confirmation Order pursuant to Bankruptcy Rules 2002(f)(7), 2002(j), 2002(k), and 3020(c)

 on all creditors, the United States Trustee, the Securities and Exchange Commission, the Internal

 Revenue Service, and other parties in interest, by causing notice of entry of this Confirmation

 Order to be delivered to such parties by first-class mail, postage prepaid.

        22.     Notice of Effective Date. Within five (5) Business Days following the occurrence

 of the Effective Date, the Reorganized Debtor shall file notice of the occurrence of the Effective

 Date with the Bankruptcy Court and shall serve a copy of same on (a) the United States Trustee;

 and (b) the entities that have requested notice in this case pursuant to Bankruptcy Rule 2002.



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 22
                                                                                         DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21             Entered 02/03/21 14:17:24       Page 23 of 24




         23.    Reference to Plan Provisions. The failure to specifically include or reference any

 particular provision of the Plan in this Confirmation Order shall not diminish or impair the

 effectiveness of such provision, it being the intent of the Court that the Plan be confirmed in its

 entirety.

         24.    Inconsistency. In the event of an inconsistency between the Plan and any other

 agreement, instrument, or document intended to implement the provisions of the Plan, the

 provisions of the Plan shall govern unless otherwise expressly provided for in such agreements,

 instruments, or documents. In the event of any inconsistency between the Plan and any agreement,

 instrument, or document intended to implement the Plan and this Confirmation Order, the

 provisions of this Confirmation Order shall govern.

         25.    Enforceability. Pursuant to Bankruptcy Code sections 1123(a) and 1142(a) and the

 provisions of this Confirmation Order, the Plan and all plan-related documents shall apply and be

 enforceable notwithstanding any otherwise applicable non-bankruptcy law.

         26.    Final Order. This Confirmation Order constitutes a Final Order and no just cause

 exists for delay of this Confirmation Order.

         27.    Administrative and Professional Fee Claims. Except for Professional Claims, the

 deadline for filing all applications for payment of Administrative Claims shall be on or before

 thirty (30) days after the Effective Date. Except as expressly provided elsewhere in the Plan, any

 Administrative Claim filed after that date shall be deemed untimely filed and shall be disallowed.

 The deadline for objecting to such Administrative Claims is twenty-one (21) days after a request

 for payment of such Claim has been filed and served upon counsel for the Debtor. The deadline

 for submitting applications for compensation for services rendered in this case pursuant to sections



 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 23
                                                                                          DA 1995337.8
Case 19-33900-hdh11 Doc 278 Filed 02/03/21              Entered 02/03/21 14:17:24          Page 24 of 24




 327, 328, 330, 331, or 1103 (the “Professional Fee Claims”) of the Bankruptcy Code prior to the

 Effective Date is one hundred twenty (120) days after the Effective Date. The deadline to object

 to final fee applications shall be the twenty-first (21st) day after such fee application has been filed.

                                     # # # END OF ORDER # # #




 PREPARED AND SUBMITTED BY:

 /s/ Jason P. Kathman
 Jason P. Kathman
 Texas Bar No. 24070036
 Megan F. Clontz
 Texas Bar No. 24069703
 SPENCER FANE LLP
 5700 Granite Parkway, Suite 650
 Plano, Texas 75024
 Telephone: (972) 324-0300
 Facsimile: (972) 324-0301

 ATTORNEYS FOR DEBTOR and
 DEBTOR-IN-POSSESSION




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER UNDER 11 U.S.C. § 1129 CONFIRMING
 DEBTOR’S AMENDED PLAN OF REORGANIZATION, AS MODIFIED - Page 24
                                                                                               DA 1995337.8
